PER CURIAM.
This is an appeal by the husband Vincent P. Carroll from a final judgment of marriage dissolution. The husband urges that the trial court abused its discretion in awarding the husband’s interest in the marital home to the wife, and in awarding the wife $500.00 a month in permanent alimony. We disagree and affirm, based on the following briefly stated legal analysis.
First, the award of the husband’s one-half interest in the marital home is amply supported by the evidence in this record, to wit: (1) the wife’s severe psychological problems brought on by the husband’s alcoholism, violent conduct, and extra-marital affairs; (2) the wife’s total lack of employment experience during the twenty-seven-year marriage; and (3) the husband’s present employment as a firefighter and his substantial asset in the retirement fund which is available to him. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Shaw v. Shaw, 334 So.2d 13 (Fla.1976); Locke v. Locke, 413 So.2d 431 (Fla. 3d DCA 1982); Cowan v. Cowan, 389 So.2d 1187 (Fla. 5th DCA 1980), pet. for review denied, 397 So.2d 777 (Fla.1981); Cuevas v. Cuevas, 381 So.2d 731 (Fla. 3d DCA 1980).
Second, we conclude that permanent, rather than rehabilitative, alimony was justified on this record, and that the husband can afford the award. See Walter v. Walter, 464 So.2d 538, 539 (Fla.1985); Carroll v. Carroll, 471 So.2d 1358, 1360 (Fla. 3d DCA), pet. for review denied, 482 So.2d 347 (Fla.1985); Coined v. Colucci, 392 So.2d 577, 579 (Fla. 3d DCA 1980).
The final judgment of marriage dissolution is, therefore, in all respects,
Affirmed.